Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4, 7-8, 14-15 and 17 are objected to because of the following informalities:  
Claim 4 recites “a first computer-based machine learning system”, which appears to be a typo and should be replaced with “the first computer-based machine learning system” to refer to the “first computer-based machine learning system” of the parent claim 1.
Claims 7-8 and 14-15 recite “second parings”, which appears to be a typo and should be replaced with “second pairing”.
Claim 17 recites the “computer-based object recognizer of claim 1”, wherein “claim 1” appears to be a typo and should be replaced with “claim 12”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites "the plurality of translated images of the target object".  There is insufficient antecedent basis for this limitation in the claim. 
Claims 2-11 depend on claim 1 and are therefore rejected on the same ground as claim 1.
Claims 3, 5 and 7 recite "the set of real- world images". There is insufficient antecedent basis for this limitation in the claims since it is unclear which of “a set of real-world images” and “a set of real-world images of the target object” in claim 1 “the set of real-world images” in claims 3, 5 and 7 is referring to. 
Claim 5 recites "the pairing". However, there is insufficient antecedent basis for this limitation in the claim since it is unclear which of the “plurality of pairings” “the pairings” are referring to. 
Claim 6 recites "the first computer-based machine learning system". There is insufficient antecedent basis for this limitation in the claim since it is unclear which of “a first computer-based machine learning system” in claim 6 and “a first computer-based machine learning system” in the parent claim 1 “the first computer-based machine learning system” in claim 6 is referring to. 
Claim 7 depends on claim 6 and are therefore rejected on the same ground as claim 6.
Claims 7-8 and 14-15 recite "the set images". There is insufficient antecedent basis for this limitation in the claims and also it is unclear what it means by “set images”. 
Claim 8 recites "the second computer-based machine learning system". However, there is insufficient antecedent basis for this limitation in the claim. 
Claims 8 and 15 recite "the second pairing". However, there is insufficient antecedent basis for this limitation in the claims since it is unclear which of the “plurality of second pairings” “the second pairings” are referring to. 
Claim 12 recites "the machine learning processor".  There is insufficient antecedent basis for this limitation in the claim. 
Claim 12 recites "the translated images". However, there is insufficient antecedent basis for this limitation in the claim since it is unclear which of the “set of translated images” “the translated images” are referring to. 
Claims 13-17 depend on claim 12 and are therefore rejected on the same ground as claim 12.
Claim 15 recites "the convolutional autoencoder". There is insufficient antecedent basis for this limitation in the claim since it is unclear which of “a convolutional autoencoder” in claim 13 and “a convolutional autoencoder” in claim 15 “the convolutional autoencoder” in claim 15 is referring to. 
Claim 16 recites "the translator training". There is insufficient antecedent basis for this limitation in the claim. 
For the rest of this office action, examiner will interpret 
“the plurality of translated images of the target object” as “the set of translated images of the target object” in claim 1,
“a set of real-world images of the target object” as “the set of real-world images” in claim 1,
“the pairings” as “the plurality of pairings” in claim 5,
“a first computer-based machine learning system” as “the first computer-based machine learning system” in claim 6,
“the set images” as “the set of images” in claims 7 and 15,
“the set images” as “a set of images” in claims 8 and 14,
“comprises a first computer-based machine learning system” as “comprises a second computer-based machine learning system” in claim 8,
“the machine learning processor” as “the trainable machine learning processor” in claim 12,
“the translated images” as “the set of translated images” in claim 12,
“wherein the translator processor is programmed to ingest a plurality of pairings” as “wherein the translator processor is programmed to ingest a plurality of pairings during training of the translator processor” in claim 13,
“wherein the translator includes a convolutional autoencoder” as “wherein the translator includes the convolutional autoencoder” in claim 15, and 
“the translator training” as “the training of the translator processor” in claim 16.

References Cited in Prior Art and Double Patenting Rejections 
The following references are cited in the prior art rejections set forth below and are referred to as noted:
Estrada et al., US 20170061625 A1, published on March 2, 2017, 2017, filed on June 27, 2016, hereinafter Estrada, 
Zhang et al., US 20170148226 A1, published on May 25, 2017, filed on June 7, 2016, hereinafter Zhang, 
Lee et al., US 20160210551 A1, published on July 21, 2016, hereinafter Lee, 
Kaufhold et al., US 10504004 B2, issued on December 10, 2019, hereinafter ‘004, 
Kaufhold et al., US 20200065627 A1, published on February 27, 2020, appl. # 16664630, hereinafter ‘630, and
Kaufhold et al., US 20200074235 A1, published on March 5, 2020, appl. # 16664622, hereinafter ‘622.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Estrada in view of Zhang.
Regarding claim 1, Estrada discloses a method for improving the training of a computer-based object recognizer to recognize a target object within an image selected from a set of real-world images, (Estrada: Figs. 10-11 and [0010]) the method comprising: 
Estrada: Figs. 10-11 and [0074]. In particular, “the image manipulation software module 1020” of Fig. 10, interpreted as the claimed “translator”, first generates synthetic images in 1120 of Fig. 11 and then translates them to translated images (1130-1195 of Fig. 11) based on real images ([0074]).)
training the computer-based object recognizer to recognize the target object within a newly presented digital image by providing the object recognizer a collection of training images, (Estrada: Figs. 5-6 and 9-11 and [0064, 0068, 0070, 0073]. The claimed “recognizer” is interpreted as the disclosed “image analysis software module” 540 of Fig. 5 or 1060 of Fig. 10 which is trained using images in 1035 and 1050 of Fig. 10. “One preferred embodiment might use simulated synthetic images 1035, created and labeled by the image manipulation software module 1020 to augment or replace images available from cache 1050, as significant effort is required to identify and label existing images or not enough existing images are available to conduct training.” [0064]) said collection of training images assembled from:
(1) a set of real-world images of the target object, (Estrada: 1050 of Fig. 10, Figs. 6 and 11, and [0068, 0074]) and 
(2) the set of translated images of the target object. (Estrada: 1035 of Fig. 10, Fig. 11, and [0074]) 
Estrada does not disclose explicitly but Zhang teaches, in a field of analogous art, training a translator to produce a set of translated images of the target object, said translator comprising a first computer-based machine learning system. (Zhang: Figs. 2-3 and 5-6. [0025-0026, 0028, 0060-0061, 0072, 0095, 0103]. The claimed “translator” is interpreted as the disclosed “generative model” in Figs. 2 and 5-6, the claimed “translated images” are interpreted as the disclosed “images” 226 (Figs. 2 & 5) and 608 (Fig. 6), and the claimed “target object” is interpreted as the disclosed “IC” or “chip” in the design information ([0025]) or CAD images 208 in Figs. 2 and 5-6 ([0060]).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Estrada’s disclosure with Zhang’s teachings by combining the method for improving the training of a computer-based object recognizer (from Estrada) with the technique of training a translator (from Zhang) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the method for improving the 
Therefore, it would have been obvious to combine Estrada with Zhang to obtain the invention as specified in claim 1. 
Regarding claim 2, Estrada {modified by Zhang} discloses the method of claim 1 further comprising: creating a set of synthetic images of the target object; and wherein translator training is performed using the synthetic images. (Zhang: Figs. 2-3. The claimed “synthetic images” are interpreted as the disclosed “CAD images” 208 in Fig. 2 and 300 in Fig. 3.)
Regarding claim 3, Estrada {modified by Zhang} discloses the method of claim 2 further comprising providing the translator with a plurality of pairings, where each pairing is obtained by identifying one of the set of real- world images that corresponds with one of the set of synthetic images. (Zhang: 304 in Fig. 3.)
Regarding claim 4, Estrada {modified by Zhang} discloses the method of claim 1 wherein the translator comprises the first computer-based machine learning system having a convolutional autoencoder. (Zhang: Figs. 2 and 4-6. [0077, 0080-0081, 0113])
Regarding claim 5, Estrada {modified by Zhang} discloses the method of claim 1 further comprising: creating a set of synthetic images of the target object; wherein the translator comprises a first computer-based machine learning system having a Zhang: Figs. 2-6. The claimed “synthetic images” are interpreted as the disclosed “CAD images” 208 in Fig. 2 and 300 in Fig. 3.)
Regarding claim 6, Estrada {modified by Zhang} discloses the method of claim 1 wherein the translator comprises the first computer-based machine learning system; and wherein translator training includes providing the translator with a set of images generated from a second computer-based machine learning system different from the first computer-based machine learning system. (Zhang: Figs. 2 and 4-6. [0025, 0028, 0060]. The claimed “set of images” are interpreted as the disclosed “CAD images” 208 in Fig. 2 and 4-6 (or "design," "design data," or "design information" in [0025]). The claimed “second computer-based machine learning system” is interpreted as any computer aided design (CAD) system (such as those disclosed in “U.S. Pat. No. 7,570,796 issued on Aug. 4, 2009 to Zafar et al. and U.S. Pat. No. 7,676,077 issued on Mar. 9, 2010 to Kulkarni et al.” [0025]) which generates CAD images 208.)
Regarding claim 7, Estrada {modified by Zhang} discloses the method of claim 6 wherein the translator training provides the translator with a plurality of second parings, where each second pairing is obtained by identifying one of the set of real-world images that corresponds with one of the set of images generated from the second computer-based machine learning system. (Zhang: 304 in Fig. 3.)
Regarding claim 8, Estrada {modified by Zhang} discloses the method of claim 1 wherein the translator has a convolutional autoencoder and comprises a second computer-based machine learning system; and wherein translator training includes providing the translator with a plurality of second parings, where each second pairing is obtained by identifying one of the set of real- world images that corresponds with one of a set of images generated from the second computer-based machine learning system, and where the convolutional autoencoder additionally learns from the second pairings how to produce the set of translated images of the target object. (Zhang: Figs. 2-6. [0025, 0028, 0060, 0077, 0080-0081, 0113]. The claimed “set of images” are interpreted as the disclosed “CAD images” 208 in Fig. 2 and 4-6 (or "design," "design data," or "design information" in [0025]). The claimed “second computer-based machine learning system” is interpreted as any computer aided design (CAD) system (such as those disclosed in “U.S. Pat. No. 7,570,796 issued on Aug. 4, 2009 to Zafar et al. and U.S. Pat. No. 7,676,077 issued on Mar. 9, 2010 to Kulkarni et al.” [0025]) which generates CAD images 208.)
Claims 12-13 are the apparatus (Estrada: Figs. 1-4) claims, respectively, corresponding to the method claims 1 and 5. Therefore, since claims 12-13 are similar in scope to claims 1 and 5, claims 12-13 are rejected on the same grounds as claims 1 and 5.
Claims 14-15 are similarly rejected as claims 7-8.

Claims 9-10 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Estrada {modified by Zhang} as applied to claims 1, 4 and 12-13 and further in view of Lee.
Regarding claim 9, which depends on claim 4, Estrada {modified by Zhang} does not disclose explicitly wherein the convolutional autoencoder includes a loss function that is invoked iteratively during the translator training. However, invoking a loss function iteratively in training a neural network model or machine learning is well known and commonly practiced in the field of neural network training or machine learning as evidenced by the prior art of Lee. (Lee: [0063])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Antoine’s {modified by Lyle} disclosure with Lee’s teachings by combining the method for improving the training of a computer-based object recognizer (from Estrada {modified by Zhang}) with the neural network training technique of invoking a loss function iteratively during training (from Lee) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the method for improving the training of a computer-based object recognizer would still work in the way according to Estrada {modified by Zhang} and the neural network training technique of invoking a loss function iteratively during training would continue to function as taught by Lee. One of ordinary skill in the art would be motivated to make the combination since Lee’s technique would provide a practical and/or alternative implementation of the method from Estrada {modified by Zhang} and thus would enable a better method for improving 
Therefore, it would have been obvious to combine Estrada {modified by Zhang} with Lee to obtain the invention as specified in claim 9.
 Regarding claim 10, Estrada {modified by Zhang and Lee} discloses the method of claim 1 where the object recognizer includes a loss function that is invoked iteratively during the object recognizer training. (Estrada: Figs. 5-6 and 9-11 and [0064, 0068, 0070, 0073].) (Lee: [0063])
The reasoning and motivation to combine are the similar to those of claim 9.
Regarding claim 16, Estrada {modified by Zhang and Lee} discloses the computer-based object recognizer of claim 13 wherein the convolutional autoencoder includes a loss function that is invoked iteratively during the translator training. (Zhang: Figs. 2-6. [0025-0026, 0028, 0060-0061, 0072, 0077, 0080-0081, 0095, 0103, 0113]) (Lee: [0063])
The reasoning and motivation to combine are the similar to those of claim 9.
Regarding claim 17, Estrada {modified by Zhang and Lee} discloses the computer-based object recognizer of claim 1 where the object recognizer includes a loss function that is invoked iteratively during the training of the trainable machine learning processor. (Estrada: Figs. 5-6 and 9-11 and [0064, 0068, 0070, 0073].) (Lee: [0063]) 
The reasoning and motivation to combine are the similar to those of claim 9.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. § 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 C.F.R. § 3.73(b).
Claims 1-11 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 4 and 9 of U.S. Patent No. 10504004.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the claims of the ‘004 patent.
With respect to claim 1 of the instant application, claim 1 of the ‘004 patent stipulates a method for improving the training of a computer-based object recognizer to recognize a target object within an image selected from a set of real-world images, (col. 24, lines 55-57) the method comprising: training a translator to produce a set of translated images of the target object, said translator comprising a first computer-based machine learning system; (col. 24, lines 60-62) training the computer-based object recognizer to recognize the target object within a newly presented digital image by providing the object recognizer a collection of training images, said collection of training images assembled from:(1) a set of real-world images of the target object, and (2) the plurality of translated images of the target object, (col. 25, lines 18-24) so that the invention defined by claim 1 of the instant application is fully anticipated by claim 1 of the ‘004 patent.  Furthermore, claim 1 of the ‘004 patent further stipulates that the method also comprises 
creating a set of synthetic images of the target object; (col. 24, line 59) and wherein translator training is performed using the synthetic images (col. 24, lines 63-67), as required by claim 2 of the instant application, 
providing the translator with a plurality of pairings, where each pairing is obtained by identifying one of the set of real- world images that corresponds with one of col. 24, lines 63-67), as required by claim 3 of the instant application, 
wherein the translator comprises a first computer-based machine learning system having a convolutional autoencoder (col. 24, lines 61-63), as required by claim 4 of the instant application, 
creating a set of synthetic images of the target object; (col. 24, line 59) wherein the translator comprises a first computer-based machine learning system having a convolutional autoencoder; (col. 24, lines 61-63) and where translator training includes providing the translator with a plurality of pairings, where each pairing is obtained by identifying one of the set of real-world images that corresponds with one of the set of synthetic images, and where the convolutional autoencoder learns from the pairings how to produce the set of translated images of the target object (col. 24, line 63 to col. 25, line 3), as required by claim 5 of the instant application. 
Finally, the additional requirements variously set forth in claims 6-11 of the instant application are variously stipulated by corresponding limitations set forth in claims 2, 4 and 9 of the ‘004 patent, so that claims 6-11 of the instant application are also fully anticipated by claims 2, 4 and 9 of the ‘004 patent.

Claims 12-17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable respectively over claims 1, 4 and 9 of the ‘004 patent in view of Estrada. 
Estrada: Figs. 1-4)). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques disclosed in the claims 1, 4 and 9 of the ‘004 patent with a computer from Estrada to yield predictable results of the computer implementation of the techniques disclosed in the claims 1, 4 and 9 of the ‘004 patent. As a result, the combination of Estrada with the techniques disclosed in the claims 1, 4 and 9 of the ‘004 patent teaches all claim elements specified in the claims 12-17.

Claims 1-11 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11 of the copending application ‘630.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the claims of the copending application ‘630.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
With respect to claim 1 of the instant application, claim 1 of the copending application ‘630 stipulates a method for improving the training of a computer-based object recognizer to recognize a target object within an image selected from a set of lines 1-3) the method comprising: training a translator to produce a set of translated images of the target object, said translator comprising a first computer-based machine learning system; (lines 5-7) training the computer-based object recognizer to recognize the target object within a newly presented digital image by providing the object recognizer a collection of training images, said collection of training images assembled from:(1) a set of real-world images of the target object, and (2) the plurality of translated images of the target object, (lines 12-19) so that the invention defined by claim 1 of the instant application is fully anticipated by claim 1 of the copending application ‘630.  
The additional requirements variously set forth in claims 2-11 of the instant application are variously stipulated by corresponding limitations set forth in claims 2-11 of the copending application ‘630, so that claims 2-11 of the instant application are also fully anticipated by claims 2-1 of the copending application ‘630.

Claims 12-13 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable respectively over claims 1 and 5 of the copending application ‘630 in view of Estrada. 
This is a provisional nonstatutory double patenting rejection.
Claims 1 and 5 of the copending application ‘630 disclose techniques claimed in the claims 12-13 of the instant application as discussed above, but a computer to implement the corresponding apparatus is not explicitly disclosed. However, it is a common knowledge and practice in the art before the effective filing date of the claimed invention to implement such techniques by a computer or its equivalents, as evidenced Estrada: Figs. 1-4)). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques disclosed in the claims 1 and 5 of the copending application ‘630 with a computer from Estrada to yield predictable results of the computer implementation of the techniques disclosed in the claims 1 and 5 of the copending application ‘630. As a result, the combination of Estrada with the techniques disclosed in the claims 1 and 5 of the copending application ‘630 teaches all claim elements specified in the claims 12-13.

The dependent claims 14-17 are rejected as being obvious over the claims 1 and 5 of the copending application ‘630 in view of the art of record relied upon in the rejections above, as applied to the claims above.

Claims 1-11 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11 of the copending application ‘622.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the claims of the copending application ‘622.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
With respect to claim 1 of the instant application, claim 1 of the copending application ‘622 stipulates a method for improving the training of a computer-based object recognizer to recognize a target object within an image selected from a set of lines 1-3) the method comprising: training a translator to produce a set of translated images of the target object, said translator comprising a first computer-based machine learning system; (lines 5-7) training the computer-based object recognizer to recognize the target object within a newly presented digital image by providing the object recognizer a collection of training images, said collection of training images assembled from:(1) a set of real-world images of the target object, and (2) the plurality of translated images of the target object, (lines 12-19) so that the invention defined by claim 1 of the instant application is fully anticipated by claim 1 of the copending application ‘622.  
The additional requirements variously set forth in claims 2-11 of the instant application are variously stipulated by corresponding limitations set forth in claims 2-11 of the copending application ‘622, so that claims 2-11 of the instant application are also fully anticipated by claims 2-1 of the copending application ‘622.

Claims 12-13 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable respectively over claims 1 and 5 of the copending application ‘622 in view of Estrada. 
This is a provisional nonstatutory double patenting rejection.
Claims 1 and 5 of the copending application ‘622 disclose techniques claimed in the claims 12-13 of the instant application as discussed above, but a computer to implement the corresponding apparatus is not explicitly disclosed. However, it is a common knowledge and practice in the art before the effective filing date of the claimed invention to implement such techniques by a computer or its equivalents, as evidenced Estrada: Figs. 1-4)). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques disclosed in the claims 1 and 5 of the copending application ‘622 with a computer from Estrada to yield predictable results of the computer implementation of the techniques disclosed in the claims 1 and 5 of the copending application ‘622. As a result, the combination of Estrada with the techniques disclosed in the claims 1 and 5 of the copending application ‘622 teaches all claim elements specified in the claims 12-13.

The dependent claims 14-17 are rejected as being obvious over the claims 1 and 5 of the copending application ‘622 in view of the art of record relied upon in the rejections above, as applied to the claims above.

Allowable Subject Matter
While claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and also rejected on the ground of nonstatutory obviousness-type double patenting, it is neither anticipated by nor obvious in view of the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG NIU whose telephone number is (571)272-9592.  The examiner can normally be reached on Monday - Friday, 8am-5pm PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FENG NIU/Primary Examiner, Art Unit 2669